Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest obtaining, by a slice assurance function (SAF) executed by a device, key performance indicator (KPI) values for a first slice and a second slice of a plurality of slices implemented by a plurality of base stations serving a tracking area of a mobile network, determining, by the SAF, based in part on the KPI values for the first slice, a service level agreement (SLA) for the first slice has not been met, predicting, by the SAF, based in part on the KPI values for the second slice, an SLA for the second slice will not be met, re-allocating, by the SAF in response to the determining, slice resources associated with any of the plurality of slices to compute a new slice configuration parameter for the first slice, re-allocating, by the SAF in response to the predicting, the slice resources associated with any of the plurality of slices to compute a new slice configuration parameter for the second slice, and
reconfiguring, by the SAF, at least one of the plurality of base stations to implement the
new slice configuration parameter for the first slice and the new slice configuration parameter for the second slice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456